Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160137 & (26)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MEGHAN MAITLAND, as Next Friend of                                                                   Richard H. Bernstein
  KEEGAN MAITLAND,                                                                                     Elizabeth T. Clement
          Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160137
                                                                    COA: 348216
                                                                    Genesee CC: 18-110537-NH
  HOLLY JASKIERNY, DO, and JOSEPH
  KINGSBURY, DO,
           Defendants,
  and
  GENESYS REGIONAL MEDICAL CENTER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to strike is GRANTED. The application for
  leave to appeal the July 11, 2019 order of the Court of Appeals is considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals for consideration as on leave granted. We further ORDER that
  the trial court proceedings are stayed pending the completion of that appeal. On motion
  of a party or on its own motion, the Court of Appeals may modify, set aside, or place
  conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if
  other appropriate grounds appear.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 23, 2020
         a0122
                                                                               Clerk